UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4252


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEE RONDELL    RICHARDSON,   a/k/a   Lee   Rondell    Jones,   a/k/a
Porky,

                Defendant - Appellant.



                             No. 14-4267


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEE RONDELL JONES,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:13-cr-00071-HCM-LRL-1; 4:01-cr-00074-
HCM-1)


Submitted:   October 21, 2014              Decided:    October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Larry M. Dash, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Robert
Edward Bradenham, II, Assistant United States Attorney, Newport
News, Virginia, Kelly Kathleen Pearson, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated appeals, Lee Rondell Richardson,

a/k/a/    Lee    Rondell    Jones, 1    appeals    his   jury    conviction       and

ninety-six-month      sentence    for    one   count     of   being   a   felon    in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012), as well as the revocation of his supervised

release and twenty-four-month term of imprisonment.                       Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), in each appeal.                  In the felon-in-possession

case, counsel questions whether there was sufficient evidence to

prove Richardson constructively possessed the firearm.                      In the

supervised      release    revocation    case,    counsel     questions    whether

the   district     court     abused     its    discretion       in    running     the

supervised release revocation sentence consecutive to the felon-

in-possession sentence.          Counsel concludes, however, that there

are no meritorious issues in either appeal.                   Richardson filed a

pro se supplemental brief raising several challenges, including

questioning the sufficiency of the evidence for his felon-in-

possession conviction.        Finding no error, we affirm.

             We review the denial of a Fed. R. Crim. P. 29 motion

de novo.        See United States v. Cloud, 680 F.3d 396, 403 (4th

      1
        Although the Appellant’s names in these appeals are
different, both refer to the same individual, to whom we refer
as “Richardson.”



                                         3
Cir. 2012).           When a Rule 29 motion was based on a claim of

insufficient evidence, the jury’s verdict must be sustained “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”                      United States v. Abu Ali, 528

F.3d     210,       244    (4th     Cir.     2008)     (internal     quotation      marks

omitted).        Substantial evidence is “evidence that a reasonable

finder    of     fact      could       accept   as    adequate    and    sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”         United States v. King, 628 F.3d 693, 700 (4th Cir.

2011) (internal quotation marks omitted).

               In    resolving         issues   of     substantial      evidence,   this

court does not reweigh the evidence or reassess the factfinder’s

determination of witness credibility, and it must assume that

the jury resolved all contradictions in testimony in favor of

the Government.                See United States v. Roe, 606 F.3d 180, 186

(4th Cir. 2010).               Thus, a defendant challenging the sufficiency

of the evidence faces a heavy burden.                        See United States v.

Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                           To establish a

§ 922(g)(1)         violation,         the   Government    was    required    to    prove

that:     (i) Richardson was a convicted felon at the time of the

offense;       (ii)       he    voluntarily     and     intentionally      possessed   a

firearm; and (iii) the firearm traveled in interstate commerce

at some point.             United States v. Gallimore, 247 F.3d 134, 136

(4th     Cir.       2001).        We    have    reviewed    the    record    and     have

                                                4
considered       Richardson’s         arguments             and     conclude       that     the

Government produced sufficient evidence to support the jury’s

conviction.       Accordingly, we affirm Richardson’s conviction.

             We also find no error in the district court decision

to reject Richardson’s request that his revocation sentence run

at   least       partially      concurrent             to    his        felon-in-possession

sentence.        Sentences      for     breaches        of    supervised       release      are

meant to sanction the abuse of the court’s trust inherent in

those   violations,       and     not    to       punish      the       underlying    offense

conduct.         Therefore,      these        sentences           are    intended     to    run

consecutively       to    other       sentences.              Thus,       “[a]ny     term    of

imprisonment       imposed      upon     the       revocation            of   probation     or

supervised release shall be ordered to be served consecutively

to any sentence of imprisonment that the defendant is serving,

whether     or    not    the    sentence          of    imprisonment          being    served

resulted from the conduct that is the basis of the revocation of

probation or supervised release.”                       U.S. Sentencing Guidelines

Manual § 7B1.3(f) (2013).             Accordingly, it was not error for the

district court to run Richardson’s supervised release revocation

sentence consecutive to his felon-in-possession sentence.




                                              5
             In accordance with Anders, we have reviewed the record

in these cases and have found no meritorious issues for appeal. 2

We therefore affirm the judgment of the district court as to the

felon-in-possession conviction and sentence in Appeal No. 14-

4252, and affirm the judgment revoking supervised release and

imposing a twenty-four-month consecutive sentence in Appeal No.

14-4267.     This court requires that counsel inform Richardson, in

writing,   of    the   right     to   petition   the    Supreme   Court    of   the

United States for further review.            If Richardson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Richardson.                    We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before   this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




     2
       We have considered the arguments raised by Richardson in
his pro se supplemental brief and find them to be without merit.



                                         6